Citation Nr: 1342731	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  13-07 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1963 to January 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been provided VA compensation examinations for his hand and shoulder.  The evidence currently of record indicates the Veteran has arthritis of the right hand, and that he has persistent right shoulder pain.  He has asserted that he lost his balance when exiting a truck during active duty, and fell, hurting his right hand and right shoulder.  He has also asserted his hand and shoulder have been painful since the incident.  Accordingly, as there is no medical evidence regarding a connection between his right hand and right shoulder disabilities, he should be provided with VA examinations.  

On remand, the Veteran's complete treatment records from D. Sargeant, M.D. should also be obtained, as well as any recent VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since September 2012.

2.  Make arrangements to obtain the Veteran's complete treatment records from D. Sargeant, M.D., to include records from any predecessors that treated the Veteran.

3.  After completion of the above directive, schedule the Veteran for appropriate VA compensation examinations of the right hand and right shoulder.  All relevant diagnostic tests should be conducted.  The examiner's report must indicate a review of the physical and virtual claims file.

The examiner is asked to provide a complete examination of the right hand and right shoulder, and to provide a list of all diagnoses.  For each diagnosis, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the incident described by the Veteran when he fell off a truck.  In providing this opinion, the examiner must consider the Veteran's complaints of persistent pain since service.  The examiner is advised that the Veteran's service treatment records (STRs) do not document an injury to the hand or shoulder, but this fact, by itself, is not dispositive of the issue.  

All rendered opinions must be accompanied by explanatory rationale, i.e., with medical explanation or citation to the record.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination reports do not include adequate responses to the specific opinions requested, corrective action must be taken.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


